      Case 1:05-cv-00654-PLF Document 503-2 Filed 02/24/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




                                                    )
KATHLEEN BREEN, et aI.,                             )
                                                    )
        Plaintiffs,                                 )
                                                    )
                v.                                  )       Civil Action No, 05-cv-654 (PLF)
                                                    )
ELAINE CHAO, SECRETARY OF                           )
TRANSPORTATION, DEPARTMENT OF                       )
TRANSPORTATION, et al.,                             )
                                                    )
        Defendants.                                 )
                                                    )




                             DECLARATION       OF LISA MAYFIELD

        1.      I am the surviving spouse of Dean Mayfield, a Plaintiff in this action. His death

certificate is attached to this Declaration.

        2.      I am the sole beneficiary of my late husband's pension, as evidenced by the

attached November 29,2018, letter from the Office of Personnel Management.

        3.      Because Dean Mayfield designated me as the sole beneficiary of his pension, his

Estate claims no ownership in his retirement benefits. Attached is a letter from the Estate's

attorney to that effect.

        3.      I have retained the law firms of Gilbert Employment Law, P.C. and Cohen,

Milstein, Sellers and Toll to represent me in this case. This representation includes seeking to

substitute me, as the successor in interest of the retirement benefits of my late husband, Dean

Mayfield, for Mr. Mayfield.
       Case 1:05-cv-00654-PLF Document 503-2 Filed 02/24/21 Page 2 of 2




        4.      I understand that if the Court grants my request to substitute myself for Mr.

Mayfield, I will be a Plaintiff in this case.



        I hereby declare under penalty of perjury that the foregoing statements are true and

correct to the best of my knowledge and belief. Executed on   ;;::OR):!,3 , W2.1 .
                                                                        0




                                                2
